MEMORANDUM **
California state prisoner William J. Hite appeals the district court’s order denying his 28 U.S.C. § 2254 petition for writ of habeas corpus. Hite makes claims regarding his shackling during the trial, prosecutorial misconduct and ineffective assistance of counsel. We affirm for the reasons stated by the district court and magistrate judge in their thorough and reasoned dispositions.
In his Opening Brief, Hite also challenged the admission of certain testimony by his ex-wife, Rebecca Allen, concerning his physical and emotional abuse of her *536during their marriage. Hite did not receive a Certificate of Appealability on this issue and therefore this claim is not properly before us.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.